Exhibit 10.2

 

THIS INSTRUMENT CONTAINS AN AFFIDAVIT OF CONFESSION OF JUDGMENT PROVISION WHICH
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS BORROWER MAY HAVE AND ALLOWS THE HOLDER
TO OBTAIN A JUDGMENT AGAINST BORROWER WITHOUT ANY FURTHER NOTICE. NEITHER THE
ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE AGREEMENT)),
IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A, REGULATION S, OR OTHER
APPLICABLE EXEMPTION UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $145,000.00 Issue Date: June 2, 2020

 

CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, TOUCHPOINT GROUP HOLDINGS, INC., a Delaware corporation
(hereinafter called the “Borrower” or the “Company”) (Trading Symbol: TGHI),
hereby promises to pay to the order of FIRSTFIRE GLOBAL OPPORTUNITIES FUND LLC,
a Delaware limited liability company, or registered assigns (the “Holder”), in
the form of lawful money of the United States of America, the principal sum of
$145,000.00 (the “Principal Amount”) and to pay interest on the unpaid Principal
Amount hereof at the rate of ten percent (10%) (the “Interest Rate”) per annum
from the date hereof (the “Issue Date”) with such interest payable at maturity
or any conversion as provided for herein. The maturity date shall be twelve (12)
months from the Issue Date (the “Maturity Date”), and is the date upon which the
principal sum, as well as any accrued and unpaid interest and other fees, shall
be due and payable.

 

It is further acknowledged and agreed that the Principal Amount owed by Borrower
under this Note shall be increased by the amount of all expenses incurred by the
Holder relating to the conversion of this Note into shares of Common Stock. All
such expenses shall be deemed added to the Principal Amount hereunder to the
extent such expenses are paid by the Holder.

 

This Note may not be prepaid or repaid in whole or in part except as otherwise
explicitly set forth herein.

 

This Note shall be a senior obligation of the Company, with priority over all
future Indebtedness (as defined below) of the Company as provided for herein.

 

Interest shall commence accruing on the date that the Note is fully funded and
shall be computed on the basis of a 365-day year and the actual number of days
elapsed. Any Principal Amount or interest on this Note which is not paid when
due shall bear interest at the rate of the lesser of (i) twenty-four percent
(24%) per annum and (ii) the maximum amount permitted by law from the due date
thereof until the same is paid (“Default Interest”).

 

All payments due hereunder (to the extent not converted into shares of common
stock, $0.0001 par value per share, of the Borrower (the “Common Stock”) in
accordance with the terms hereof) shall be made in lawful money of the United
States of America. All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date.

 



1

 

 

Each capitalized term used herein, and not otherwise defined, shall have the
meaning ascribed thereto in that certain Securities Purchase Agreement, dated as
of the Issue Date, pursuant to which this Note was originally issued (the
“Purchase Agreement”). As used in this Note, the term “business day” shall mean
any day other than a Saturday, Sunday or a day on which commercial banks in the
city of New York, New York are authorized or required by law or executive order
to remain closed. As used herein, the term “Trading Day” means any day that
shares of Common Stock are listed for trading or quotation on the Principal
Market (as defined in the Purchase Agreement), any tier of the NASDAQ Stock
Market, the New York Stock Exchange or the NYSE American.

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1 Conversion Right. The Holder shall have the right, at any time on or after
the Issue Date, to convert all or any portion of the then outstanding and unpaid
Principal Amount and interest (including any Default Interest) into fully paid
and non-assessable shares of Common Stock, as such Common Stock exists on the
Issue Date, or any shares of capital stock or other securities of the Borrower
into which such Common Stock shall hereafter be changed or reclassified, at the
Conversion Price (as defined below) determined as provided herein (a
“Conversion”); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of this Note or the unexercised or unconverted portion of
any other security of the Borrower subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
Conversion Shares issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Holder and its affiliates of more than 4.99% of
the then outstanding shares of Common Stock. For purposes of the proviso set
forth in the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “1934 Act”), and Regulations 13D-G thereunder, except as
otherwise provided in clause (1) of such proviso, provided, however, that the
limitations on conversion may be waived (up to 9.99%) by the Holder upon, at the
election of the Holder, not less than (sixty-one) 61 days’ prior notice to the
Borrower, and the provisions of the conversion limitation shall continue to
apply until such 61st day (or such later date, as determined by the Holder, as
may be specified in such notice of waiver). The number of Conversion Shares to
be issued upon each conversion of this Note shall be determined by dividing the
Conversion Amount (as defined below) by the applicable Conversion Price then in
effect on the date specified in the notice of conversion, in the form attached
hereto as Exhibit A (the “Notice of Conversion”), delivered to the Borrower or
Borrower’s transfer agent by the Holder in accordance with Section 1.4 below;
provided that the Notice of Conversion is submitted by facsimile or e-mail (or
by other means resulting in, or reasonably expected to result in, notice) to the
Borrower or Borrower’s transfer agent before 11:59 p.m., New York, New York time
on such conversion date (the “Conversion Date”). The term “Conversion Amount”
means, with respect to any conversion of this Note, the sum of (1) the Principal
Amount of this Note to be converted in such conversion plus (2) at the Holder’s
option, accrued and unpaid interest, if any, on such Principal Amount at the
Interest Rate to the Conversion Date, plus (3) at the Holder’s option, Default
Interest, if any, on the amounts referred to in the immediately preceding
clauses (1) and/or (2).

 



2

 

 

1.2 Conversion Price.

 

(a) Calculation of Conversion Price. The per share conversion price into which
Principal Amount and interest (including any Default Interest) under this Note
shall be convertible into shares of Common Stock hereunder (the “Conversion
Price”) shall be equal to $0.05 (the “Fixed Conversion Price”), provided,
further, that 180 calendar days after the Issue Date, the Conversion Price shall
equal the lower of (i) the Fixed Conversion Price; (ii) discount to market based
upon subsequent financings with other investors; or (iii) sixty-five percent
(65%) multiplied by the lowest traded price of the Common Stock during the
fifteen (15) consecutive Trading Day period immediately preceding the date of
the respective conversion (the “Alternate Conversion Price”); and provided,
further, however, and notwithstanding the above calculation of the Alternate
Conversion Price or any other calculation of Conversion Price pursuant to this
Section 1.2, if the lowest traded price of the Common Stock is less than the
Conversion Price on the date following the Conversion Date (the “Free Trading
Share Receipt Date”) on which the Holder actually receives from the Company or
its transfer agent Conversion Shares issuable pursuant to this Section 1 which
are immediately upon receipt unrestricted and freely tradable by the Holder
either by way of (A) registration under the 1933 Act or (B) pursuant to Rule 144
under the 1933 Act (or a successor rule) (“Rule 144”), Rule 144A under the 1933
Act (or a successor rule) (“Rule 144A”), Regulation S under the 1933 Act (or a
successor rule) (“Regulation S”), or other applicable exemption, then the
Conversion Price shall be deemed to have been retroactively adjusted, as of the
Conversion Date, to a price equal to sixty-five percent (65%) multiplied by the
lowest traded price of the Common Stock on the Free Trading Shares Receipt Date
(the “Free Trading Shares Receipt Date Conversion Price”), and the Company
shall, on the Trading Day following the Free Trading Share Receipt Date, issue
to the Holder additional shares of unrestricted, freely tradable Common Stock
equal to the difference between (Y) the number of Conversion Shares receivable
upon conversion of the applicable Conversion Amount at the Conversion Price and
(Z) the number of Conversion Shares receivable upon conversion of the applicable
Conversion Amount at the Free Trading Shares Receipt Date Conversion Price
(subject to the beneficial ownership limitations contained in Section 1.1, such
that the additional shares shall be issued in tranches if required to comply
with such beneficial ownership limitations); and provided, further, however, and
notwithstanding the above calculation of the Conversion Price, if, prior to the
repayment or conversion of this Note, in the event the Borrower consummates a
registered or unregistered primary offering of its securities for capital
raising purposes (a “Primary Offering”), the Holder shall have the right, in its
discretion, to (x) demand repayment in full of an amount equal to any
outstanding Principal Amount and interest (including Default Interest) under
this Note as of the closing date of the Primary Offering or (y) convert any
outstanding Principal Amount and interest (including any Default Interest) under
this Note into Common Stock at the closing of such Primary Offering at a
Conversion Price equal to the lower of (i) the Conversion Price and (ii) a 20%
discount to the offering price to investors in the Primary Offering. The
Borrower shall provide the Holder no less than ten (10) business days’ notice of
the anticipated closing of a Primary Offering and an opportunity to exercise its
conversion rights in connection therewith. To the extent the Conversion Price is
below the par value per share, the Borrower will take all steps necessary to
solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law, provided however that the Borrower agrees to honor all
conversions submitted pending this increase. If at any time the Conversion Price
as determined hereunder for any conversion would be less than the par value of
the Common Stock, then at the sole discretion of the Holder, the Conversion
Price hereunder may equal such par value for such conversion and the Conversion
Amount for such conversion may be increased to include Additional Principal,
where “Additional Principal” means such additional amount to be added to the
Conversion Amount to the extent necessary to cause the number of conversion
shares issuable upon such conversion to equal the same number of conversion
shares as would have been issued had the Conversion Price not been adjusted by
the Holder to the par value price. In the event the Borrower has a DTC “Chill”
on its shares, an additional discount of ten percent (10%) shall apply to the
Conversion Price while that “Chill” is in effect.

 

(b) Conversion Price During Major Announcements. Notwithstanding anything
contained in Section 1.2(a) to the contrary, in the event the Borrower (i) makes
a public announcement that it intends to be acquired by, consolidate or merge
with any other corporation or entity (other than a merger in which the Borrower
is the surviving or continuing corporation and its capital stock is unchanged)
or sell or transfer all or substantially all of the assets of the Borrower or
(ii) any person, group or entity (including the Borrower) publicly announces a
tender offer to purchase fifty percent (50%) or more of the Common Stock (or any
other takeover scheme) (any such transaction referred to in clause (i) or (ii)
being referred to herein as a “Change in Control” and the date of the
announcement referred to in clause (i) or (ii) is being referred to herein as
the “Announcement Date”), then the Conversion Price shall, effective upon the
Announcement Date and continuing through the Adjusted Conversion Price
Termination Date (as defined below), be equal to the lower of (x) the Conversion
Price and (y) a twenty-five percent (25%) discount to the Acquisition Price (as
defined below). From and after the Adjusted Conversion Price Termination Date,
the Conversion Price shall be determined as set forth in Section 1.2(a). For
purposes hereof, “Adjusted Conversion Price Termination Date” shall mean, with
respect to any proposed Change in Control for which a public announcement as
contemplated by this Section 1.2(b) has been made, the date upon which the
Borrower (in the case of clause (i) above) or the person, group or entity (in
the case of clause (ii) above) consummates or publicly announces the termination
or abandonment of the proposed Change in Control which caused this Section
1.2(b) to become operative. For purposes hereof, “Acquisition Price” shall mean
a price per share of Common Stock derived by dividing (x) the total
consideration (in cash, equity, earn-out or similar payments or otherwise) paid
or to be paid to the Borrower or its shareholders in the Change in Control
transaction by (y) the number of authorized shares of Common Stock outstanding
as of the business day prior to the Announcement Date.

 



3

 

 

1.3 Authorized and Reserved Shares. The Borrower covenants that at all times
until the Note is satisfied in full, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of a number of Conversion Shares
equal to the greater of: (a) 50,000,000 shares of Common Stock or (b) the sum of
(i) the number of Conversion Shares issuable upon the full conversion of this
Note (assuming no payment of Principal Amount or interest) as of any issue date
(taking into consideration any adjustments to the Conversion Price pursuant to
Section 2 hereof or otherwise) multiplied by (ii) five (5) (the “Reserved
Amount”). In the event that the Borrower shall be unable to reserve the entirety
of the Reserved Amount (the “Reserve Amount Failure”), the Borrower shall
promptly take all actions necessary to increase its authorized share capital to
accommodate the Reserved Amount (the “Authorized Share Increase”), including
without limitation, all board of directors actions and approvals and promptly
(but no less than sixty (60) days following the calling and holding a special
meeting of its shareholders no more than sixty (60) days following the Reserve
Amount Failure to seek approval of the Authorized Share Increase via the
solicitation of proxies. Notwithstanding the foregoing, in no event shall the
Reserved Amount be lower than the initial Reserved Amount, regardless of any
prior conversions. The Borrower represents that upon issuance, the Conversion
Shares will be duly and validly issued, fully paid and non-assessable. In
addition, if the Borrower shall issue any securities or make any change to its
capital structure which would change the number of Conversion Shares into which
this Note shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of this Note. The Borrower (i)
acknowledges that it has irrevocably instructed its transfer agent to issue
certificates for the Conversion Shares or instructions to have the Conversion
Shares issued as contemplated by Section 1.4(f) hereof, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates or cause the
Company to electronically issue shares of Common Stock to execute and issue the
necessary certificates for the Conversion Shares or cause the Conversion Shares
to be issued as contemplated by Section 1.4(f) hereof in accordance with the
terms and conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under this Note.

 

1.4 Method of Conversion.

 

(a) Mechanics of Conversion. This Note may be converted by the Holder in whole
or in part, on any Trading Day, at any time on or after the Issue Date, by
submitting to the Borrower or Borrower’s transfer agent a Notice of Conversion
(by facsimile, e-mail or other reasonable means of communication dispatched on
the Conversion Date prior to 11:59 p.m., New York, New York time). Any Notice of
Conversion submitted after 11:59 p.m., New York, New York time, shall be deemed
to have been delivered and received on the next Trading Day.

 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid Principal Amount is so converted. The
Holder and the Borrower shall maintain records showing the Principal Amount so
converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require
physical surrender of this Note upon each such conversion. In the event of any
dispute or discrepancy, such records of the Borrower shall, prima facie, be
controlling and determinative in the absence of manifest error. Notwithstanding
the foregoing, if any portion of this Note is converted as aforesaid, the Holder
may not transfer this Note unless the Holder first physically surrenders this
Note to the Borrower, whereupon the Borrower will forthwith issue and deliver
upon the order of the Holder a new Note of like tenor, registered as the Holder
(upon payment by the Holder of any applicable transfer taxes) may request,
representing in the aggregate the remaining unpaid Principal Amount of this
Note. The Holder and any assignee, by acceptance of this Note, acknowledge and
agree that, by reason of the provisions of this paragraph, following conversion
of a portion of this Note, the unpaid and unconverted Principal Amount of this
Note represented by this Note may be less than the amount stated on the face
hereof.

 

(c) Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 



4

 

 

(d) Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 1.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Conversion Shares (or cause the electronic delivery of the Conversion Shares
as contemplated by Section 1.4(f) hereof) within one (1) Trading Day after such
receipt (the “Deadline”) (and, solely in the case of conversion of the entire
unpaid Principal Amount and interest (including any Default Interest) under this
Note, surrender of this Note). If the Company shall fail for any reason or for
no reason to issue to the Holder on or prior to the Deadline a certificate for
the number of Conversion Shares or to which the Holder is entitled hereunder and
register such Conversion Shares on the Company’s share register or to credit the
Holder’s balance account with DTC (as defined below) for such number of
Conversion Shares to which the Holder is entitled upon the Holder’s conversion
of this Note (a “Conversion Failure”), then, in addition to all other remedies
available to the Holder, (i) the Company shall pay in cash to the Holder on each
day after the Deadline and during such Conversion Failure an amount equal to two
percent (2%) of the product of (A) the sum of the number of Conversion Shares
not issued to the Holder on or prior to the Deadline and to which the Holder is
entitled and (B) the closing sale price of the Common Stock on the Trading Day
immediately preceding the last possible date which the Company could have issued
such Conversion Shares to the Holder without violating this Section 1.4(d); and
(ii) the Holder, upon written notice to the Company, may void its Notice of
Conversion with respect to, and retain or have returned, as the case may be, any
portion of this Note that has not been converted pursuant to such Notice of
Conversion; provided that the voiding of an Notice of Conversion shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice. In addition to the foregoing, if on or prior to the
Deadline the Company shall fail to issue and deliver a certificate to the Holder
and register such Conversion Shares on the Company’s share register or credit
the Holder’s balance account with DTC for the number of Conversion Shares to
which the Holder is entitled upon the Holder’s exercise hereunder or pursuant to
the Company’s obligation pursuant to clause (ii) below, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company, then the Company shall, within two (2) Trading Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other reasonable and customary out-of-pocket expenses,
if any) for the shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such Conversion Shares) or credit such Holder’s balance account with DTC for
such Conversion Shares shall terminate, or (ii) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such Conversion
Shares or credit such Holder’s balance account with DTC and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the closing
sales price of the Common Stock on the date of exercise. Nothing shall limit the
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing the Conversion Shares (or to electronically deliver
such Conversion Shares) upon the conversion of this Note as required pursuant to
the terms hereof.

 

(e) Obligation of Borrower to Deliver Common Stock. At the time that the Holder
submits the Notice of Conversion to the Borrower or Borrower’s transfer agent,
the Holder shall be deemed to be the holder of record of the Conversion Shares
issuable upon such conversion, the outstanding Principal Amount and the amount
of accrued and unpaid interest (including any Default Interest) under this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for the Conversion Shares (or cause the electronic delivery of
the Conversion Shares as contemplated by Section 1.4(f) hereof) shall be
absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision
thereof, the recovery of any judgment against any person or any action to
enforce the same, any failure or delay in the enforcement of any other
obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to the Borrower, and irrespective of any other
circumstance which might otherwise limit such obligation of the Borrower to the
Holder in connection with such conversion. The Conversion Date specified in the
Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is sent to the Borrower or Borrower’s transfer agent before 11:59
p.m., New York, New York time, on such date.

 



5

 

 

(f) Delivery of Conversion Shares by Electronic Transfer. In lieu of delivering
physical certificates representing the Conversion Shares issuable upon
conversion hereof, provided the Borrower is participating in the Depository
Trust Company (“DTC”) Fast Automated Securities Transfer or Deposit/Withdrawal
at Custodian programs, upon request of the Holder and its compliance with the
provisions contained in Section 1.1 and in this Section 1.4, the Borrower shall
use its best efforts to cause its transfer agent to electronically transmit the
Conversion Shares issuable upon conversion hereof to the Holder by crediting the
account of Holder’s Prime Broker with DTC through its Deposit Withdrawal Agent
Commission system.

 

1.5 Concerning the Shares. The Conversion Shares issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the 1933 Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be the Legal Counsel Opinion (as defined in the
Purchase Agreement)) to the effect that the shares to be sold or transferred may
be sold or transferred pursuant to an exemption from such registration or (iii)
such shares are sold or transferred pursuant to Rule 144, Rule 144A, Regulation
S, or other applicable exemption, or (iv) such shares are transferred to an
“affiliate” (as defined in Rule 144) of the Borrower who agrees to sell or
otherwise transfer the shares only in accordance with this Section 1.5 and who
is an Accredited Investor (as defined in the Purchase Agreement). Except as
otherwise provided in the Purchase Agreement (and subject to the removal
provisions set forth below), until such time as the Conversion Shares have been
registered under the 1933 Act or otherwise may be sold pursuant to Rule 144,
Rule 144A, Regulation S, or other applicable exemption without any restriction
as to the number of securities as of a particular date that can then be
immediately sold, each certificate for the Conversion Shares that has not been
so included in an effective registration statement or that has not been sold
pursuant to an effective registration statement or an exemption that permits
removal of the legend, shall bear a legend substantially in the following form,
as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH MAY BE THE LEGAL COUNSEL OPINION (AS DEFINED IN THE PURCHASE
AGREEMENT)), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144, RULE 144A, REGULATION
S, OR OTHER APPLICABLE EXEMPTION UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a certificate for the applicable Conversion Shares without such legend
upon which it is stamped or (as requested by the Holder) issue the applicable
Conversion Shares by electronic delivery by crediting the account of such
holder’s broker with DTC, if, unless otherwise required by applicable state
securities laws: (a) such Conversion Shares are registered for sale under an
effective registration statement filed under the 1933 Act or otherwise may be
sold pursuant to Rule 144, Rule 144A, Regulation S, or other applicable
exemption without any restriction as to the number of securities as of a
particular date that can then be immediately sold, or (b) the Company or the
Holder provides the Legal Counsel Opinion (as contemplated by and in accordance
with Section 4(m) of the Purchase Agreement) to the effect that a public sale or
transfer of such Conversion Shares may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with any such issuance. The Holder
agrees to sell all Conversion Shares, including those represented by a
certificate(s) from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any. In the event that the
Company does not accept the opinion of counsel provided by the Holder with
respect to the transfer of Conversion Shares pursuant to an exemption from
registration, such as Rule 144, Rule 144A or Regulation S, at the Deadline,
notwithstanding that the conditions of Rule 144, Rule 144A, Regulation S, or
other applicable exemption, as applicable, have been met, it will be considered
an Event of Default under this Note.

 



6

 

 

1.6 Effect of Certain Events.

 

(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Borrower, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall either: (i) be deemed to be an Event of
Default pursuant to which the Borrower shall be required to pay to the Holder
upon the consummation of and as a condition to such transaction an amount equal
to the Default Amount (defined in Section 3.25) or (ii) be treated pursuant to
Section 1.6(b) hereof. “Person” shall mean any individual, corporation, limited
liability company, partnership, association, trust or other entity or
organization.

 

(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this Note
is issued and outstanding and prior to conversion of all of this Note, there
shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Borrower other than in connection with a plan of complete
liquidation of the Borrower, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares of Common Stock
immediately theretofore issuable upon conversion, such stock, securities or
assets which the Holder would have been entitled to receive in such transaction
had this Note been converted in full immediately prior to such transaction
(without regard to any limitations on conversion set forth herein), and in any
such case appropriate provisions shall be made with respect to the rights and
interests of the Holder of this Note to the end that the provisions hereof
(including, without limitation, provisions for adjustment of the Conversion
Price and of the number of shares issuable upon conversion of the Note) shall
thereafter be applicable, as nearly as may be practicable in relation to any
securities or assets thereafter deliverable upon the conversion hereof. The
Borrower shall not effectuate any transaction described in this Section 1.6(b)
unless (a) it first gives, to the extent practicable, at least thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity (if
not the Borrower) assumes by written instrument the obligations of this Section
1.6(b). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.

 

(c) Adjustment Due to Distribution. If the Borrower shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Borrower’s shareholders
in cash or shares (or rights to acquire shares) of capital stock of a subsidiary
(i.e., a spin-off)) (a “Distribution”), then the Holder of this Note shall be
entitled, upon any conversion of this Note after the date of record for
determining shareholders entitled to such Distribution, to receive the amount of
such assets which would have been payable to the Holder with respect to the
shares of Common Stock issuable upon such conversion had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such Distribution.

 

(d) Purchase Rights. If, at any time when all or any portion of this Note is
issued and outstanding, the Borrower issues any convertible securities or rights
to purchase stock, warrants, securities or other property (the “Purchase
Rights”) pro rata to the record holders of any class of Common Stock, then the
Holder of this Note will be entitled to acquire, upon the terms applicable to
such Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 



7

 

 

(e) Dilutive Issuance. If the Borrower, at any time while this Note or any
amounts due hereunder are outstanding, issues, sells or grants (or has issued,
sold or granted as of the Issue Date, as the case may be) any option to
purchase, or sells or grants any right to reprice, or otherwise disposes of, or
issues (or has sold or issued, as the case may be, or announces any sale, grant
or any option to purchase or other disposition), any Common Stock or other
securities convertible into, exercisable for, or otherwise entitle any person or
entity the right to acquire, shares of Common Stock (including, without
limitation, upon conversion of this Note, and any convertible notes or warrants
outstanding as of or following the Issue Date), in each or any case at an
effective price per share that is lower than the then Conversion Price (such
lower price, the “Base Conversion Price” and such issuances, collectively, a
“Dilutive Issuance”) (it being agreed that if the holder of the Common Stock or
other securities so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which are
issued in connection with such issuance, be entitled to receive shares of Common
Stock at an effective price per share that is lower than the Conversion Price,
such issuance shall be deemed to have occurred for less than the Conversion
Price on such date of the Dilutive Issuance), then the Conversion Price shall be
reduced, at the option of the Holder, to a price equal the Base Conversion
Price. If the Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, the Company shall be deemed to
have issued Common Stock or Common Stock Equivalents at the lowest possible
price per share at which such securities could be issued in connection with such
Variable Rate Transaction. Such adjustment shall be made whenever such Common
Stock or other securities are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 1.6(e) in respect of an Exempt
Issuance. In the event of an issuance of securities involving multiple tranches
or closings, any adjustment pursuant to this Section 1.6(e) shall be calculated
as if all such securities were issued at the initial closing.

 

An “Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
other securities to officers or directors of the Company pursuant to any stock
or option or similar equity incentive plan duly adopted for such purpose, by a
majority of the non-employee members of the Company’s Board of Directors or a
majority of the members of a committee of non-employee directors established for
such purpose in a manner which is consistent with the Company’s prior business
practices; (b) securities issued pursuant to a merger, consolidation,
acquisition or similar business combination approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person (or to the equity holders of a Person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities; (c) securities issued pursuant to any equipment loan or
leasing arrangement, real property leasing arrangement or debt financing from a
bank or similar financial institution approved by a majority of the
disinterested directors of the Company; or (d) securities issued with respect to
which the Holder waives its rights in writing under this Section 1.6(e).

 

(f) Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note.

 



8

 

 

1.7 Adjustments to Conversion Price. At any time after the Issue Date, (i) if in
the case that the Borrower’s Common Stock is not deliverable by DWAC (including
if the Borrower’s transfer agent has a policy prohibiting or limiting delivery
of shares of the Borrower’s Common Stock specified in a Notice of Conversion),
(ii) if the Borrower ceases to be a reporting company pursuant or subject to the
Exchange Act, (iii) if the Borrower loses a market (including the OTC Pink,
OTCQB or an equivalent replacement exchange) for its Common Stock, (iv) if the
Borrower fails to maintain its status as “DTC Eligible” for any reason, (v) if
the Conversion Price is less than one cent ($0.01), (vi) if the Note cannot be
converted into free trading shares on or after six months from the Issue Date,
(vii) if at any time the Borrower does not maintain or replenish the Reserved
Amount (as defined herein) within three (3) business days of the request of the
Holder, (viii) if the Borrower fails to maintain the listing of the Common Stock
on at least one of the OTC Markets or an equivalent replacement exchange, the
Nasdaq National Market, the Nasdaq Small Cap Market, the New York Stock
Exchange, or the NYSE MKT, (ix) if the Borrower fails to comply with the
reporting requirements of the Exchange Act; the reporting requirements necessary
to satisfy the availability of Rule 144 to the Holder or its assigns, including
but not limited to the timely fulfillment of its filing requirements as a fully-
reporting issuer registered with the SEC, the requirements for XBRL filings, the
requirements for disclosure of financial statements on its website, (x) if the
Borrower effectuates a reverse split of its Common Stock without twenty (20)
days prior written notice to the Holder, (xi) if OTC Markets changes the
Borrower’s designation to ‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull
and Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign),
(xii) the restatement of any financial statements filed by the Borrower with the
SEC for any date or period from two (2) years prior to the Issue Date of this
Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a material adverse effect on the rights of the Holder with respect
to this Note or the Purchase Agreement, (xiii) any cessation of trading of the
Common Stock on at least one of the OTC Markets or an equivalent replacement
exchange, the Nasdaq National Market, the Nasdaq Small Cap Market, the New York
Stock Exchange, or the NYSE MKT, and such cessation of trading shall continue
for a period of five consecutive (5) Trading Days, and/or (xiv) the Borrower
loses the “bid” price for its Common Stock ($0.0001 on the “Ask” with zero
market makers on the “Bid” per Level 2), and/or (xv) if the Holder is notified
in writing by the Company or the Company’s transfer agent that the Company does
not have the necessary amount of authorized and issuable shares of Common Stock
available to satisfy the issuance of Shares pursuant to a Conversion Notice,
then in addition to all other remedies under this Note (including but not
limited the default provisions provided in this Note), the Holder shall be
entitled to increase, by fifteen percent (15%) for each occurrence, cumulative
or otherwise, the discount to the Conversion Price shall apply for all future
conversions under the Note. The Holder maintains the option and sole discretion
to increase by Ten Thousand and No/100 United States Dollars ($10,000) per each
occurrence described above (under Holder’s and Borrower’s expectation that any
principal amount increase will tack back to the Issue Date) the principal amount
of the Note instead of applying further discounts to the Conversion Price.

 

1.8 Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the Conversion Shares covered thereby (other than the Conversion
Shares, if any, which cannot be issued because their issuance would exceed such
Holder’s allocated portion of the Reserved Amount or Maximum Share Amount) shall
be deemed converted into shares of Common Stock and (ii) the Holder’s rights as
a Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Borrower to comply with the terms of
this Note. Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Borrower) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies for the Borrower’s failure to convert this Note.

 

1.9 Prepayment. Notwithstanding anything to the contrary contained in this Note,
at any time prior to or as of (but not following) the earlier of the (i) the
first Conversion Date hereunder and (ii) the 270th calendar day after the Issue
Date, the Borrower shall have the right, exercisable on not less than one (1)
Trading Days prior written notice to the Holder of the Note, to prepay the
outstanding Principal Amount and interest (including any Default Interest) then
due under this Note, in whole or in part, in accordance with this Section 1.9.
Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than one (1) Trading Days from the
date of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), the Borrower shall make payment of the amounts
designated below to or upon the order of the Holder as specified by the Holder
in writing to the Borrower at least one (1) business day prior to the Optional
Prepayment Date. If the Borrower exercises its right to prepay the Note at any
time within the initial thirty (30) calendar days following the Issue Date, the
Borrower shall make payment to the Holder of an amount in cash equal to the sum
of: (w) 115% multiplied by the Principal Amount then outstanding plus (x)
accrued and unpaid interest on the Principal Amount to the Optional Prepayment
Date plus (y) Default Interest, if any, on the amounts referred to in clauses
(w) and (x). If the Borrower exercises its right to prepay the Note at any time
from the 31st calendar day through the 60th calendar day following the Issue
Date, the Borrower shall make payment to the Holder of an amount in cash equal
to the sum of: (w) 120% multiplied by the Principal Amount then outstanding
plus (x) accrued and unpaid interest on the Principal Amount to the Optional
Prepayment Date plus (y) Default Interest, if any, on the amounts referred to in
clauses (w) and (x). If the Borrower exercises its right to prepay the Note at
any time from the 61st calendar day through the 120th calendar day following the
Issue Date, the Borrower shall make payment to the Holder of an amount in cash
equal to the sum of: (w) 125% multiplied by the Principal Amount then
outstanding plus (x) accrued and unpaid interest on the Principal Amount to the
Optional Prepayment Date plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and (x). If the Borrower exercises its right to
prepay the Note at any time from the 121st calendar day through the 180th
calendar day following the Issue Date, the Borrower shall make payment to the
Holder of an amount in cash equal to the sum of: (w) 130% multiplied by the
Principal Amount then outstanding plus (x) accrued and unpaid interest on the
Principal Amount to the Optional Prepayment Date plus (y) Default Interest, if
any, on the amounts referred to in clauses (w) and (x). After the 181st calendar
day, this Note may not be prepaid in full or in part until the Maturity Date.

 



9

 

 

1.10 Repayment from Proceeds. While any portion of the outstanding Principal
Amount and interest (including Default Interest) under this Note are due and
owing, if the Company receives cash proceeds from any source or series of
related or unrelated sources, including but not limited to, from payments from
customers, the issuance of equity or debt, the conversion of outstanding
warrants of the Borrower, the issuance of securities pursuant to an equity line
of credit of the Borrower or the sale of assets, the Borrower shall, within one
(1) business day of Borrower’s receipt of such proceeds, inform the Holder of
such receipt, following which the Holder shall have the right in its sole
discretion to require the Borrower to immediately apply all or any portion of
such proceeds to repay all or any portion of the outstanding Principal Amount
and interest (including any Default Interest) then due under this Note. Failure
of the Borrower to comply with this provision shall constitute an Event of
Default. In the event that such proceeds are received by the Holder prior to the
Maturity Date, the required prepayment shall be subject to the terms of Section
1.9 herein.

 

ARTICLE II. RANKING AND CERTAIN COVENANTS

 

2.1 Other Indebtedness. So long as the Borrower shall have any obligation under
this Note, the Borrower shall not (directly or indirectly through any Subsidiary
or affiliate) incur or suffer to exist or guarantee any Indebtedness that is
senior to or pari passu with (in priority of payment and performance) the
Borrower’s obligations hereunder. As used in this Section 2.2, the term
“Borrower” means the Borrower and any Subsidiary of the Borrower. As used
herein, the term “Indebtedness” means (a) all indebtedness of the Borrower for
borrowed money or for the deferred purchase price of property or services,
including any type of letters of credit, but not including deferred purchase
price obligations in place as of the Issue Date and as disclosed in the SEC
Documents or obligations to trade creditors incurred in the ordinary course of
business, (b) all obligations of the Borrower evidenced by notes, bonds,
debentures or other similar instruments, (c) purchase money indebtedness
hereafter incurred by the Borrower to finance the purchase of fixed or capital
assets, including all capital lease obligations of the Borrower which do not
exceed the purchase price of the assets funded, (d) all guarantee obligations of
the Borrower in respect of obligations of the kind referred to in clauses (a)
through (c) above that the Borrower would not be permitted to incur or enter
into, and (e) all obligations of the kind referred to in clauses (a) through (d)
above that the Borrower is not permitted to incur or enter into that are secured
and/or unsecured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured and/or unsecured by) any lien or
encumbrance on property (including accounts and contract rights) owned by the
Borrower, whether or not the Borrower has assumed or become liable for the
payment of such obligation.

 

2.2 Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 



10

 

 

2.3 Restriction on Stock Repurchases and Debt Repayments. So long as the
Borrower shall have any obligation under this Note, the Borrower shall not
without the Holder’s written consent redeem, repurchase or otherwise acquire
(whether for cash or in exchange for property or other securities or otherwise)
in any one transaction or series of related transactions any shares of capital
stock of the Borrower or any warrants, rights or options to purchase or acquire
any such shares, or repay any pari passu or subordinated indebtedness of
Borrower.

 

2.4 Sale of Assets. So long as the Borrower shall have any obligation under this
Note, the Borrower shall not, without the Holder’s written consent, sell, lease
or otherwise dispose of any significant portion of its assets outside the
ordinary course of business. Any consent to the disposition of any assets may be
conditioned on a specified use of the proceeds of disposition.

 

2.5 Advances and Loans; Affiliate Transactions. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not, without the
Holder’s written consent, lend money, give credit, make advances to or enter
into any transaction with any person, firm, joint venture or corporation,
including, without limitation, officers, directors, employees, subsidiaries and
affiliates of the Borrower, except loans, credits or advances (a) in existence
or committed on the Issue Date and which the Borrower has informed Holder in
writing prior to the Issue Date, (b) in regard to transactions with unaffiliated
third parties, made in the ordinary course of business or (c) in regard to
transactions with unaffiliated third parties, not in excess of $100,000. So long
as the Borrower shall have any obligation under this Note, the Borrower shall
not, without the Holder’s written consent, repay any affiliate (as defined in
Rule 144) of the Borrower in connection with any indebtedness or accrued amounts
owed to any such party.

 

2.6 Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is
outstanding, the Borrower shall not enter into any transaction or arrangement
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, either Section 3(a)(9) of the Securities Act (a “3(a)(9)
Transaction”) or Section 3(a)(l0) of the Securities Act (a “3(a)(l0)
Transaction”). In the event that the Borrower does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(l0)
Transaction while this note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than Twenty-Five
Thousand Dollars ($25,000), will be assessed and will become immediately due and
payable to the Holder at its election in the form of a cash payment or added to
the balance of this Note (under Holder's and Borrower's expectation that this
amount will tack back to the Issue Date).

 

2.7 Preservation of Business and Existence, etc. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not, without the
Holder’s written consent, (a) change the nature of its business; (b) sell,
divest, change the structure of any material assets other than in the ordinary
course of business; or (c) enter into any variable rate transactions or Merchant
Cash Advance transactions. In addition, so long as the Borrower shall have any
obligation under this Note, the Borrower shall maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its existence, rights and
privileges, and become or remain, and cause each of its Subsidiaries (other than
dormant Subsidiaries that have no or minimum assets) to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary. Furthermore, so long as the Borrower shall
have any obligation under this Note, the Borrower shall not, without the
Holder’s written consent, solicit any offers for, respond to any unsolicited
offers for, or conduct any negotiations with, any other person or entity with
respect to any Variable Rate Transaction or investment.

 

2.8 Non-circumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate or Articles of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all action as may be required to protect
the rights of the Holder.

 

2.9 Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note.

 



11

 

 

ARTICLE III. EVENTS OF DEFAULT

 

It shall be considered an event of default if any of the following events listed
in this Article III (each, an “Event of Default”) shall occur:

 

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
Principal Amount hereof or interest thereon when due on this Note, whether in
accordance with Schedule A, at maturity, upon acceleration or otherwise, or
fails to fully comply with Section 1.10 of this Note.

 

3.2 Conversion and the Shares. The Borrower (i) fails to issue Conversion Shares
to the Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, (ii) fails to transfer or
cause its transfer agent to transfer (issue) (electronically or in certificated
form) any certificate for the Conversion Shares issuable to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, (iii) reserve the Reserved Amount at all times, or (iii) the Borrower
directs its transfer agent not to transfer or delays, impairs, and/or hinders
its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for the Conversion Shares issuable to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any Conversion Shares issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note (or makes any written announcement, statement or threat that it does not
intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for two (2)
Trading Days after the Holder shall have delivered a Notice of Conversion. It is
an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an Event of Default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Borrower to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Borrower’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Borrower to the Holder
within forty-eight (48) hours of a demand from the Holder.

 

3.3 Breach of Agreements and Covenants. The Borrower breaches any material
agreement, covenant or other material term or condition contained in the
Purchase Agreement, this Note, the Irrevocable Transfer Agent Instructions or in
any agreement, statement or certificate given in writing pursuant hereto or in
connection herewith or therewith.

 

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made in the Purchase Agreement, this Note, the Irrevocable Transfer
Agent Instructions or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note or the Purchase Agreement.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

3.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Borrower or any subsidiary of the Borrower or any of its
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against the Borrower or any subsidiary of the Borrower.

 

3.8 Delisting of Common Stock. The Borrower shall fail to maintain the listing
of the Common Stock on at least one of the Over the Counter Bulletin Board, the
OTCQB Market, any level of the OTC Markets, or any level of the Nasdaq Stock
Market or the New York Stock Exchange (including the NYSE American).

 



12

 

 

3.9 Failure to Comply with the 1934 Act. At any time after the Issue Date, the
Borrower shall fail to comply with the reporting requirements of the 1934 Act
and/or the Borrower shall cease to be subject to the reporting requirements of
the 1934 Act. It shall be an Event of Default under this Section 3.9 if the
Borrower shall file any Notification of Late Filing on Form 12b-25 with the SEC.

 

3.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

3.11 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.12 Maintenance of Assets. The failure by Borrower to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future).

 

3.13 Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC for any date or period from two
years prior to the Issue Date of this Note and until this Note is no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Holder with respect to this Note or the Purchase Agreement.

 

3.14 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

 

3.15 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Borrower and the Borrower.

 

3.16 DTC “Chill”. The DTC places a “chill” (i.e. a restriction placed by DTC on
one or more of DTC’s services, such as limiting a DTC participant’s ability to
make a deposit or withdrawal of the security at DTC) on any of the Borrower’s
securities.

 

3.17 Illegality. Any court of competent jurisdiction issues an order declaring
this Note, the Purchase Agreement or any provision hereunder or thereunder to be
illegal.

 

3.18. DWAC Eligibility. In addition to the Event of Default in Section 3.16, the
Common Stock is otherwise not eligible for trading through the DTC’s Fast
Automated Securities Transfer or Deposit/Withdrawal at Custodian programs.

 

3.19 Cross-Default. The declaration of an event of default by any lender or
other extender of credit to the Company under any notes, loans, agreements or
other instruments of the Company evidencing any Indebtedness of the Company
(including those filed as exhibits to or described in the Company’s filings with
the SEC), after the passage of all applicable notice and cure or grace periods.

 

3.20 Variable Rate Transactions; Dilutive Issuances. Without prior written
consent of Holder, the Borrower (i) issues shares of Common Stock (or
convertible securities or Purchase Rights) pursuant to an equity line of credit
of the Company or otherwise in connection with a Variable Rate Transaction
(whether now existing or entered into in the future), (ii) adjusts downward the
“floor price” at which shares of Common Stock (or convertible securities or
Purchase Rights) may be issued under an equity line of credit or otherwise in
connection with a Variable Rate Transaction (whether now existing or entered
into in the future), or (iii) a Dilutive Issuance is triggered as provided in
this Note.

 



13

 

 

3.21 Bid Price. The Borrower shall lose the “bid” price for its Common Stock
($0.0001 on the “Ask” with zero market makers on the “Bid” per Level 2) and/or a
market (including the OTC Pink, OTCQB or an equivalent replacement marketplace
or exchange).

 

3.22 Inside Information. Any attempt by the Borrower or its officers, directors,
and/or affiliates to transmit, convey, disclose, or any actual transmittal,
conveyance, or disclosure by the Borrower or its officers, directors, and/or
affiliates of, material non-public information concerning the Borrower, to the
Holder or its successors and assigns, which is not immediately cured by
Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same date

 

3.23 Unavailability of Rule 144. If, at any time on or after the date which is
six (6) months after the Issue Date, the Holder is unable to (i) obtain a
standard “144 legal opinion letter” from an attorney reasonably acceptable to
the Holder, the Holder’s brokerage firm (and respective clearing firm), and the
Borrower’s transfer agent in order to facilitate the Holder’s conversion of any
portion of the Note into free trading shares of the Borrower’s Common Stock
pursuant to Rule 144, and/or (ii) thereupon deposit such shares into the
Holder’s brokerage account.

 

3.24 Delisting or Suspension of Trading of Common Stock. If, at any time on or
after the Issue Date, the Borrower’s Common Stock (i) is suspended from trading,
(ii) halted from trading, and/or (iii) fails to be quoted or listed (as
applicable) on any level of the OTC Markets, any tier of the NASDAQ Stock
Market, the New York Stock Exchange, or the NYSE American.

 

3.25 Rights and Remedies Upon an Event of Default. Upon the occurrence and
during the continuation of any Event of Default specified in this Article III,
this Note shall become immediately due and payable and the Borrower shall pay to
the Holder, in full satisfaction of its obligations hereunder, an amount (the
“Default Amount”) equal to the Principal Amount then outstanding plus accrued
interest (including any Default Interest) through the date of full repayment
multiplied by 150%. Holder may, in its sole discretion, determine to accept
payment part in Common Stock and part in cash. For purposes of payments in
Common Stock, the conversion formula set forth in Section 1.2 shall apply. Upon
an uncured Event of Default, all amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived by the Borrower, together with all costs, including,
without limitation, legal fees and expenses, of collection, and the Holder shall
be entitled to exercise all other rights and remedies available at law or in
equity, including, without limitation, those set forth in Section 3.26 below.
Further, if a breach of Sections 3.2, 3.9, and/or 3.23 occurs or is continuing
after the six (6) month anniversary of the Issue Date, then the Holder shall be
entitled to use the lowest closing bid price during the delinquency period as a
base price for any conversion hereunder (for example, if the lowest closing bid
price during the delinquency period is $0.50 per share and the conversion
discount is fifty percent (50%), the Holder may elect to convert future
conversions at $0.25 per share).

 

3.26 Holder’s Right to Confession of Judgment. Upon the occurrence and during
the continuation of any Event of Default, and in addition to any other right or
remedy of the Holder hereunder, under the Purchase Agreement or otherwise at law
or in equity, the Borrower hereby irrevocably authorizes and empowers Holder or
its legal counsel, each as the Borrower’s attorney-in-fact, to appear ex parte
and without notice to the Borrower to confess judgment against the Borrower for
the unpaid amount of this Note as evidenced by the Affidavit of Confession of
Judgment signed by the Borrower as of the Issue Date and to be completed by the
Holder or its counsel pursuant to the foregoing power of attorney (which power
is coupled with an interest), a copy of which is attached as Exhibit B hereto
(the “Affidavit”). The Affidavit shall set forth the amount then due hereunder,
plus attorney’s fees and cost of suit, and to release all errors, and waive all
rights of appeal. The Borrower waives the right to contest Holder’s rights under
this Section 3.26, including without limitation the right to any stay of
execution and the benefit of all exemption laws now or hereafter in effect. No
single exercise of the foregoing right and power to confess judgment will be
deemed to exhaust such power, whether or not any such exercise shall be held by
any court to be invalid, voidable, or void, and such power shall continue
undiminished and may be exercised from time to time as the Holder may elect
until all amounts owing on this Note have been paid in full.

 



14

 

 

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies of the Holder existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

4.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, e-mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by e-mail or facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

 

If to the Borrower, to:

 

TOUCHPOINT GROUP HOLDINGS, INC.

4300 Biscayne Boulevard, Suite 203

Miami, Florida 33137 Attention: Mark White e-mail:

 

If to the Holder:

 

FIRSTFIRE GLOBAL OPPORTUNITIES FUND LLC

1040 First Avenue, Suite 190 New York, NY 10022 Attention: Eli Fireman

e-mail: eli@firstfirecapital.com

 

With a copy by e-mail only to (which copy shall not constitute notice):

 

FABIAN VANCOTT

215 South Main Street, Suite 1200 Salt Lake City, Utah 84111

Attn: Anthony Michael Panek

e-mail: apanek@fabianvancott.com

 

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

4.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Neither the Borrower nor the Holder shall assign this
Note or any rights or obligations hereunder without the prior written consent of
the other. Notwithstanding the foregoing, the Holder may assign its rights
hereunder to any “accredited investor” (as defined in Rule 501(a) of the 1933
Act) in a private transaction from the Holder or to any of its “affiliates”, as
that term is defined under the 1934 Act, without the consent of the Borrower.
Notwithstanding anything in this Note to the contrary, this Note may be pledged
as collateral in connection with a bona fide margin account or other lending
arrangement. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that following conversion of a portion of this Note, the
unpaid and unconverted principal amount of this Note represented by this Note
may be less than the amount stated on the face hereof.

 



15

 

 

4.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.

 

4.6 Governing Law; Venue; Attorney’s Fees. This Note shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Note or any other
agreement, certificate, instrument or document contemplated hereby shall be
brought only in the state courts located in the state of New York or federal
courts located in the state of New York. The Borrower hereby irrevocably waives
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTIONS CONTEMPLATED HEREBY. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or
proceeding in connection with this Note or any other agreement, certificate,
instrument or document contemplated hereby or thereby by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law. The
prevailing party in any action or dispute brought in connection with this the
Note or any other agreement, certificate, instrument or document contemplated
hereby or thereby shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.

 

4.7 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding Principal Amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty and is intended to compensate
the Holder in part for loss of the opportunity to convert this Note and to earn
a return from the sale of shares of Common Stock acquired upon conversion of
this Note at a price in excess of the price paid for such shares pursuant to
this Note. The Borrower and the Holder hereby agree that such amount of
stipulated damages is not plainly disproportionate to the possible loss to the
Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.8 Purchase Agreement. The Company and the Holder shall be bound by the
applicable terms of the Purchase Agreement and the documents entered into in
connection herewith and therewith.

 

4.9 Notice of Corporate Events. Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. The Borrower shall
provide the Holder with prior notification of any meeting of the Borrower’s
shareholders (and copies of proxy materials and other information sent to
shareholders). In the event of any taking by the Borrower of a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any Change
in Control or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Borrower shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section 4.9.

 



16

 

 

4.10 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

4.11 Construction; Headings. This Note shall be deemed to be jointly drafted by
the Company and all the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.

 

4.12 Usury. To the extent it may lawfully do so, the Company hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
action or proceeding that may be brought by the Holder in order to enforce any
right or remedy under this Note. Notwithstanding any provision to the contrary
contained in this Note, it is expressly agreed and provided that the total
liability of the Company under this Note for payments which under the applicable
law are in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums which under the applicable law in
the nature of interest that the Company may be obligated to pay under this Note
exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by applicable law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the Issue
Date, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to the Holder with respect to indebtedness evidenced by this the Note,
such excess shall be applied by the Holder to the unpaid principal balance of
any such indebtedness or be refunded to the Company, the manner of handling such
excess to be at the Holder’s election.

 

4.13 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law (including any
judicial ruling), then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.

 

4.14 Terms of Future Financings. So long as this Note is outstanding, upon any
issuance by the Borrower or any of its subsidiaries of any security, or
amendment to a security that was originally issued before the Issue Date, with
any term that the Holder reasonably believes is more favorable to the holder of
such security or with a term in favor of the holder of such security that the
Holder reasonably believes was not similarly provided to the Holder in this
Note, then (i) the Borrower shall notify the Holder of such additional or more
favorable term within one (1) business day of the issuance and/or amendment (as
applicable) of the respective security, and (ii) such term, at Holder’s option,
shall become a part of the transaction documents with the Holder (regardless of
whether the Borrower complied with the notification provision of this Section
4.14). The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
addressing conversion discounts, prepayment rate, conversion lookback periods,
interest rates, and original issue discounts. If Holder elects to have the term
become a part of the transaction documents with the Holder, then the Borrower
shall immediately deliver acknowledgment of such adjustment in form and
substance reasonably satisfactory to the Holder (the “Acknowledgment”) within
one (1) business day of Borrower’s receipt of request from Holder (the
“Adjustment Deadline”), provided that Borrower’s failure to timely provide the
Acknowledgement shall not affect the automatic amendments contemplated hereby.
If the Acknowledgement is not delivered by the Adjustment Deadline, then
$1,000.00 per day shall be added to the balance of the Note for each day beyond
the Adjustment Deadline that the Borrower fails to deliver such Acknowledgement.
In addition, the Holder shall have the right, at any time until the Note is
satisfied in its entirety, and upon written notice to the Borrower, to purchase
an additional convertible promissory note from the Borrower, with the exact same
terms and conditions as provided in this Note (with the understanding that the
Borrower shall execute the form of this Note and all related transaction
documents with updated dates within three (3) business days after the Holder
exercises such right).

 



17

 

 

4.15 Dispute Resolution. In the case of a dispute as to the determination of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount,
Issue, Closing or Maturity Date, the closing bid price, or fair market value (as
the case may be) or the arithmetic calculation of the Conversion Price or the
applicable prepayment amount(s) (as the case may be), the Borrower or the Holder
shall submit the disputed determinations or arithmetic calculations via
facsimile (i) within one (1) Trading Day after receipt of the applicable notice
giving rise to such dispute to the Borrower or the Holder or (ii) if no notice
gave rise to such dispute, at any time after the Holder learned of the
circumstances giving rise to such dispute. If the Holder and the Borrower are
unable to agree upon such determination or calculation within one (1) Trading
Day of such disputed determination or arithmetic calculation (as the case may
be) being submitted to the Borrower or the Holder, then the Borrower shall,
within one (1) Trading Day, submit (a) the disputed determination of the
Conversion Price, the closing bid price, the or fair market value (as the case
may be) to an independent, reputable investment bank selected by the Borrower
and approved by the Holder or (b) the disputed arithmetic calculation of the
Conversion Price, Conversion Amount, any prepayment amount or Default Amount, to
an independent, outside accountant selected by the Holder that is reasonably
acceptable to the Borrower. The Borrower shall cause at its expense the
investment bank or the accountant to perform the determinations or calculations
and notify the Borrower and the Holder of the results no later than one (1)
Trading Day from the time it receives such disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation shall be binding upon all parties absent demonstrable error.

 

[signature page follows]

 



18

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on June 2, 2020.

 

TOUCHPOINT GROUP HOLDINGS, INC.       By: /s/ Mark White     Name: Mark White  
Title: Chief Executive Officer  

 



19

 

 

EXHIBIT A -- NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $         principal amount of the Note
(defined below) into that number of shares of Common Stock to be issued pursuant
to the conversion of the Note (“Common Stock”) as set forth below, of TOUCHPOINT
GROUP HOLDINGS, INC., a Delaware corporation (the “Borrower”), according to the
conditions of the Senior Convertible Promissory Note of the Borrower dated as of
May 27, 2020 (the “Note”), as of the date written below. No fee will be charged
to the Holder for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

☐The Borrower shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker:

Account Number:

 

☐The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

FIRSTFIRE GLOBAL OPPORTUNITIES FUND LLC

1040 First Avenue, Suite 190 New York, NY 10022

Attn: Eli Fireman

e-mail: eli@firstfirecapital.com

 

Date of Conversion:               Applicable Conversion Price:$   Costs Incurred
by the Undersigned to Convert the Note into Shares of Common Stock:$   Number of
Shares of Common Stock to be Issued Pursuant to Conversion of the Note:     
Amount of Principal Balance Due remaining Under the Note after this conversion: 
   

 

 

By:   Name:      Title:     Date:    

 

 

 

 

